DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
						Status
	This Office Action is in response to the remarks and amendments filed on 08/10/2022. The drawings objections and 35 U.S.C. 112b rejection has been withdrawn. Claims 1-21 remain pending for consideration on the merits.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-3, 7-9, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertolini et al (US 20100218514 A1) in view of Han et al (US 20180224187 A1) and in further view of Hamel et al (US 20100162747 A1).
Regarding claim 1, Bertolini teaches a refrigeration appliance (refrigerator 10) comprising: a compartment (fresh food compartment 12) for storing food items in a refrigerated environment (storage compartment assembly is located within the interior of a compartment of a refrigerator, abstract); a partition (mullion 46, figure 1) dividing said compartment into an upper compartment and a lower compartment (storage compartment assembly 12 and freezer compartment 14 are shown as divided by open space in which mullion 46 would be located, pg5 paragraph 0040), an evaporator disposed in the lower compartment (evaporator 84 is housed within housing 83 in the lower rear portion of compartment 14, figure 5); an evaporator fan (pg7 paragraph 0052) disposed in the lower compartment (located adjacent to evaporator 84, pg7 paragraph 0052) for conveying cooling air (fan 56 moves air from evaporator 84 via the cold air supply duct 63, pg5 paragraph 0043) from the evaporator (evaporator 84) to the lower compartment (freezer compartment 14) and the upper compartment (storage compartment assembly 22); and a temperature control system (air handler 32 that consists of a cold air pathway that leads from the evaporator 84 through an opening 47 in the liner of the freezer compartment 14, pg5 paragraph 0043) positioned in the upper compartment (figure 1), the temperature control system comprising: a vertical partition (air handler 32 is shown on figure 2-3 as a vertical housing) having a front surface (front side of air handler 32 is facing the front of refrigerator 10, as shown on figure 1-2) and a rear surface (rear surface of air handler 32 faces the rear end of compartment 22, as shown on figure 2-3), the rear surface facing a rear wall of the upper compartment (rear surface of air handler 32 would face the rear wall of compartment 22, as shown on figure 3-4) and the front surface facing an open end of the upper compartment (air handler 32 is facing the front of compartment 22 when installed, as shown on figure 1), an air passage (cold air pathway, pg5 paragraph 0042) formed in the vertical partition (air handler 32 is shown on figure 2-3 as a vertical housing) extending from a lower portion (through opening 61, as shown on figure 5) of the vertical partition to an upper portion (through air flow controlling device 60, as shown on figure 5) of the vertical partition, and a heater assembly (heater 65) disposed between the front surface and the rear surface of the vertical partition (in between air handler 32).
Bertolini teaches the invention as described above but fail to teach a heater assembly spaced apart from the air passage wherein air conveyed along the air passage is indirectly heated by the heater assembly when the heater assembly is energized.
However, Han teaches a heater assembly (first heater 1310 and second heater 1410) spaced apart from the air passage (via being deeply embedded within surface 74, as described in pg9 paragraph 0181 and figure 10) wherein air conveyed along the air passage is indirectly heated by the heater assembly when the heater assembly is energized (first heater 1310 and the second heater 1410 may supply heat to the storage compartment 50, as described in pg8 paragraph 0167, which is indicated by cold air flow arrows from the first cold air supply duct 1100, as shown on figure 10).
 Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the refrigerator in the teachings of Bertolini to include a heater assembly spaced apart from the air passage wherein air conveyed along the air passage is indirectly heated by the heater assembly when the heater assembly is energized in view of the teachings of Han to provide heated air flow when required to the compartments. 
The combined teachings teach the invention as described above but fail to teach said lower compartment having a user-selectable target freezer temperature, said upper compartment having a user-selectable target variable climate zone temperature between a predetermined temperature below 0 degrees Centigrade and a predetermined temperature above 0 degrees Centigrade.
However, Hamel teaches said lower compartment having a user-selectable target freezer temperature (lower freezing compartment 115 temperature range can be a range indicative of a freezer which is controlled by user, pg2 paragraph 0020 of Hamel), said upper compartment having a user-selectable target variable climate zone temperature between a predetermined temperature below 0 degrees Centigrade and a predetermined temperature above 0 degrees Centigrade (upper/middle compartment 110 can have a desired temperature range which is independently controlled by the user and a can range from as low as -10F to as high as 65F, pg2 paragraph 0021 of Hamel).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the refrigerator in the teachings of Bertolini to include said lower compartment having a user-selectable target freezer temperature, said upper compartment having a user-selectable target variable climate zone temperature between a predetermined temperature below 0 degrees Centigrade and a predetermined temperature above 0 degrees Centigrade in view of the teachings of Hamel to allow the compartments in the refrigerator to be independently controlled by the user with specifically the middle compartment to have a wide temperature range for different freezing or refrigerating items to be stored. 
Regarding claim 2, the combined teachings teach wherein the heater assembly (heater 65 of Bertolini) includes a formed electrical coil (coil shaped heater 65, figure 4 of Bertolini).
Regarding claim 3, it is noted that claim 3 (overmolded) contains a product by process limitation as represented by the recitation “overmolded”. In product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.” MPEP 2113. This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.” In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding claim 7, the combined teachings teach further comprising a circulation fan (fan 56 of Bertolini) positioned in the air passage for conveying air therealong (fan 56 is disposed in the air pathway for assisting in moving air, pg5 paragraph 0043 of Bertolini).
Regarding claim 8, the combined teachings teach wherein the air passage defines a closed loop circulation path with the upper compartment (cold air from evaporator 84 in lower compartment 14 enters air pathway of the air handler 32 in the compartment 22 via air supply duct 52 and exits through air return duct 62, therefore forming a closed loop circulation path between compartments 22 and 14, pg5 paragraph 0043 of Bertolini).
Regarding claim 9, the combined teachings teach wherein the vertical partition (32 of Bertolini) includes: a cover (side surface 28 and cover extension 45 form the cover for 32, as shown on figure 2 and 3 of Bertolini); and a body (body of air handler 32 of Bertolini) coupled to the cover to define the air passage in the vertical partition (when side surface 28 and cover extension 45 acts as a cover for 32, as shown on figure 2 and 3, it forms the cold air pathway which is configured to provide air flow communication from the evaporator 84, pg 5 paragraph 0042 of Bertolini).
Regarding claim 12, the combined teachings teach wherein the air passage extends through the body (the air pathway is disposed within body 32, figures 3 and 5 of Bertolini) for directing air heated by the heater assembly into the upper compartment in a closed loop (air coming from evaporator 84 in lower compartment 14 enters the air pathway of air handler 32 via supply duct 52, heated by heater 65 and leads into the storage container 24 in the upper compartment 22, forming a closed loop, figures 4/5, pg5 paragraph 0043 of Bertolini). 
Regarding claim 13, the combined teachings teach wherein the cover (side surface 28 and cover extension 45 form the cover for 32, as shown on figure 2 and 3 of Bertolini) includes at least one inlet opening (air entry point 76, figure 3 of Bertolini) and at least one outlet opening (air exit point 78, figure 3 of Bertolini) both fluidly communicating with the air passage in the body (both 76 and 78 are in flow communication with the air pathway of the body within 32, figure 3 and pg6 paragraphs 0047-0048 of Bertolini).
Regarding claim 14, the combined teachings teach a fresh food compartment (12, figure 1 of Bertolini) disposed above the compartment (disposed above compartment 22 which can be refrigerated, figure 1and pg4 paragraph 0033 of Bertolini), the fresh food compartment for storing food items in a refrigerated environment having a target temperature above zero degrees Centigrade (compartment 12 stores fresh food stored at temperature above freezing points, above zero degrees C, pg3 paragraph 0032 of Bertolini). 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertolini et al (US 20100218514 A1) in view of Han et al (US 20180224187 A1), Hamel et al (US 20100162747 A1) and in further view of Griffin et al (US 4296611).
Regarding claim 4, the combined teachings teach wherein the air passage (cold air pathway, pg5 paragraph 0042 of Bertolini) is defined by a plurality of walls extending from the rear surface of the vertical partition and the rear wall of the upper compartment (top and bottom walls of air handler 32 extending forward from the right surface of air handler 32 and extends forward from the rear wall of upper compartment 22, shown on figure 1-2 of Bertolini).
The combined teachings teach the invention as described above but fails to teach the plurality of walls having distal ends that abut the rear wall of the upper compartment.
However, Griffin teaches the plurality of walls having distal ends that abut (upper and lower walls of assembly 30, figure 3) the rear wall (rear wall 35) the upper compartment (fresh food compartment 5).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the refrigerator appliance in the combined teachings to include a plurality of walls having distal ends that abut the rear wall of the upper compartment in view of the teachings of Griffin for the distal ends of the plurality of walls can be used to secure by any suitable means to the partition and the rear wall of the refrigerated compartment by multiple points of attachment. 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertolini et al (US 20100218514 A1) in view of Han et al (US 20180224187 A1), Hamel et al (US 20100162747 A1), Griffin et al (US 4296611) and in further view of Hee (KR 20070023901 A).
Regarding claim 5, the combined teachings teach the invention as described above but fail to teach wherein a seal is positioned between the distal ends of the plurality of walls and the rear wall of the upper compartment for enclosing the air passage.
However, Hee teaches wherein a seal (sealing member 280 which is capable of sealing the engagement portion in combination with inlet 220a, figure 2 of Hee) is positioned between the distal ends of the plurality of walls (positioned on the left side of outer box 220, figure 2 of Hee) and the rear wall (intermediate wall 130 of Hee) of the upper compartment (120, figure 1 of Hee) for enclosing the air passage (via electromagnetic damper 230, 220a and 220b, figure 2 of Hee).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the refrigerator appliance in combined teachings to include wherein a seal is positioned between the distal ends of the plurality of walls and the rear wall of the upper compartment for sealingly enclosing the air passage in view of the teachings of Hee to control the airflow of cool air to prevent air leaks. 
	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertolini et al (US 20100218514 A1) in view of Han et al (US 20180224187 A1), Hamel et al (US 20100162747 A1) and in further view of Tak (KR 0175491 B1).
Regarding claim 6, the combined teachings teach the invention as described above but fail to teach wherein the air passage is defined by an enclosed opening extending between the front surface and the rear surface of the vertical partition.
However, Tak teaches wherein the air passage (distribution passage 14) is defined by an inlet extending between the front surface (inner wall 10) and the rear surface (outer wall 11) of the vertical partition (partition 3).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the refrigerator appliance in combined teachings to include wherein the air passage is defined by an enclosed opening extending between the front surface and the rear surface of the vertical partition in view of the teachings of Tak to provide a limited air flow path to the respective compartments, thereby minimizing cooling air redirections. 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertolini et al (US 20100218514 A1) in view of Han et al (US 20180224187 A1), Hamel et al (US 20100162747 A1) and in further view of Choi et al (KR 20030028952 A).
Regarding claim 10, the combined teachings teach the invention as described above but fail to teach wherein the heater assembly is positioned between opposite facing surfaces of the cover and the body.
However, Choi teaches wherein the heater assembly (heater 15) is positioned between opposite facing surfaces between the of the cover and the body (as annotated below on figure 1).

    PNG
    media_image1.png
    542
    514
    media_image1.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the refrigerator in the combined teachings to include wherein the heater assembly is positioned between opposite facing surfaces of the cover and the body in view of the teachings of Choi to remove frost from the evaporators to not impede cold air from flowing through the evaporator which can lead to higher unwanted temperatures in storage compartments. 
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertolini et al (US 20100218514 A1) in view of Han et al (US 20180224187 A1), Hamel et al (US 20100162747 A1) and in further view of Junge et al (US 20040144128 A1).
Regarding claim 11, the combined teachings teach the invention as described above but fail to teach wherein the cover is made of a plastic material and the body is made of expanded polystyrene.
However, Junge teaches wherein the cover is made of a plastic material (control cover 31 can be formed of molded plastic material, pg4 paragraph 0035) and the body is made of expanded polystyrene (panel 25 can be formed of molded expanded polystyrene, pg4 paragraph 0031).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the refrigerator appliance in combined teachings to include wherein the cover is made of a plastic material and the body is made of expanded polystyrene in view of the teachings of Junge to provide a good insulation material such as expanded polystyrene which is common practice for refrigerator applications. 
Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertolini et al (US 20100218514 A1) in view of Han et al (US 20180224187 A1). 
Regarding claim 15, Bertolini teaches the temperature control system (air handler 32 which defines a housing with an cool air pathway and a heater 65 that is configured to selectively increase the temperature of air moving from the air handler, pg5 paragraph 0043) positioned in a refrigerated compartment (12, as shown on figure 1) and fluidly communicating with a cooling fan (air is cooled by the evaporator fan and flows to the air handler, pg7 paragraph 0052), the temperature control system comprising: a vertical partition (air handler 32 is shown on figure 2-3 as a vertical housing) having a front surface (front side of air handler 32 is facing the front of refrigerator 10, as shown on figure 1-2) and a rear surface, the rear surface (rear surface of air handler 32 faces the rear end of compartment 22, as shown on figure 2-3) facing a rear wall of the refrigerated compartment (rear surface of air handler 32 would face the rear wall of compartment 22, as shown on figure 3-4) and the front surface facing an open end of the refrigerated compartment (air handler 32 is facing the front of compartment 22 when installed, as shown on figure 1), an air passage (cold air pathway, pg5 paragraph 0043) formed in the vertical partition extending from a lower portion (through opening 61, as shown on figure 5) of the vertical partition to an upper portion (through air flow controlling device 60, as shown on figure 5) of the vertical partition, and a heater assembly (heater 65) disposed between the front surface and the rear surface of the vertical partition (in between air handler 32). 
Bertolini teaches the invention as described above but fail to teach a heater assembly spaced apart from the air passage wherein air conveyed along the air passage is indirectly heated by the heater assembly when the heater assembly is energized.
However, Han teaches a heater assembly (first heater 1310 and second heater 1410) spaced apart from the air passage (via being deeply embedded within surface 74, as described in pg9 paragraph 0181 and figure 10) wherein air conveyed along the air passage is indirectly heated by the heater assembly when the heater assembly is energized (first heater 1310 and the second heater 1410 may supply heat to the storage compartment 50, as described in pg8 paragraph 0167, which is indicated by cold air flow arrows from the first cold air supply duct 1100, as shown on figure 10).
 Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the refrigerator in the teachings of Bertolini to include a heater assembly spaced apart from the air passage wherein air conveyed along the air passage is indirectly heated by the heater assembly when the heater assembly is energized in view of the teachings of Han to provide heated air flow when required to the compartments. 
Regarding claim 16, the combined teachings teach wherein the heater assembly (heater 65 of Bertolini) includes a formed electrical coil (coil shaped heater 65, figure 4 of Bertolini).
Regarding claim 17, it is noted that claim 17 (overmolded) contains a product by process limitation as represented by the recitation “overmolded”. In product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.” MPEP 2113. This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.” In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertolini et al (US 20100218514 A1) in view of Han et al (US 20180224187 A1), and in further view of Griffin et al (US 4296611).
Regarding claim 18, The combined teachings teach wherein the air passage (cold air pathway, pg5 paragraph 0042 of Bertolini) is defined by a plurality of walls extending from the rear surface of the vertical partition and the rear wall of the refrigerated compartment (top and bottom walls of air handler 32 extending forward from the right surface of air handler 32 and extends forward from the rear wall of refrigerated upper compartment 22, shown on figure 1-2 of Bertolini).
The combined teachings teach the invention as described above but fail to teach the plurality of walls having distal ends that abut the rear wall of the refrigerated compartment.
However, Griffin teaches the plurality of walls having distal ends that abut (upper and lower walls of assembly 30, figure 3) the rear wall (rear wall 35) the refrigerated compartment (refrigerated fresh food compartment 5).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the refrigerator appliance in the teachings of Bertolini to include a plurality of walls having distal ends that abut the rear wall of the refrigerated compartment in view of the teachings of Griffin for the distal ends of the plurality of walls can be used to secure by any suitable means to the partition and the rear wall of the refrigerated compartment by multiple points of attachment. 
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertolini et al (US 20100218514 A1) in view of Han et al (US 20180224187 A1), Griffin et al (US 4296611) and in further view of Hee (KR 20070023901 A).
Regarding claim 19, the combined teachings teach the invention as described above but fail to teach wherein a seal is positioned between the distal ends of the plurality of walls and the rear wall of the refrigerated compartment for enclosing the air passage.
However, Hee teaches wherein a seal (sealing member 280 which is capable of sealing the engagement portion in combination with inlet 220a, figure 2) is positioned between the distal ends of the plurality of walls (positioned on the left side of outer box 220, figure 2) and the rear wall (intermediate wall 130) of the refrigerated compartment (120, figure 1) for enclosing the air passage (via electromagnetic damper 230, 220a and 220b, figure 2).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the refrigerator appliance in combined teachings to include wherein a seal is positioned between the distal ends of the plurality of walls and the rear wall of the refrigerated compartment for enclosing the air passage in view of the teachings of Hee to control the airflow of cool air to prevent air leaks. 
Claims 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertolini et al (US 20100218514 A1) in view of Han et al (US 20180224187 A1), and in further view of Tak (KR 0175491 B1).
Regarding claim 20, the combined teachings teach the invention as described above but fail to teach wherein the air passage is defined by an enclosed opening extending between the front surface and the rear surface of the vertical partition.
However, Tak teaches wherein the air passage (distribution passage 14) is defined by an inlet (suction port 15, as shown on figure 3) extending between the front surface (inner wall 10) and the rear surface (outer wall 11) of the vertical partition (partition 3).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the refrigerator appliance in combined teachings to include wherein the air passage is defined by an enclosed opening extending between the front surface and the rear surface of the vertical partition in view of the teachings of Tak to provide a limited air flow path to the respective compartments, thereby minimizing cooling air redirections. 
Regarding claim 21, the combined teachings teach further comprising a circulation fan (fan 56 of Bertolini) positioned in the air passage for conveying air therealong (fan 56 is disposed in the air pathway for assisting in moving air, pg5 paragraph 0043 of Bertolini).
Response to Arguments
Applicant’s arguments with respect to claims 1 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIO ANTONIO DELEON whose telephone number is (571)272-8687. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DARIO ANTONIO DELEON/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763